DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, 10, and 13, all of the prior art of record fails to teach or suggest the limitation of claim 1, a parking assistance method of storing a surrounding situation including a position of an obstacle around a parking target position when parking a host vehicle at the parking target position, and executing autonomous parking using the stored surrounding situation including the position of the obstacle, the method comprising: detecting the surrounding situation including the position of the obstacle; after the parking of the host vehicle at the parking target position has completed, indicating the detected surrounding situation including the position of the obstacle to an occupant of the host vehicle via a presentation device; receiving, input by the occupant, a determination of whether the indicated surrounding situation including the position of the obstacle at the parking target position was accurately detected and can be used for subsequent or later autonomous parking; in response to receiving an indication input by the occupant that the indicated surrounding situation including the position of the obstacle at the parking target position was accurately detected and can be used for the subsequent or later autonomous parking, storing the indicated surrounding situation including the position of the obstacle that was detected prior to receiving the determination; and executing the autonomous parking using the surrounding situation 
The closest prior art Elwart (US20160068158A1) discloses a parking system adaptively controlling a vehicle during a parking maneuver using a park assist system, for example an active park assist (APA) or trailer backup assist (TBA). Control of the park assist system based on previous speed profiles at a geographic location where the same park assist system was previously activated. The parking system including an activation system that, based on vehicle speed and geographic location, activates the park assist system when preconditions for park assist system operation are met. The activation system may cooperate with the park assist system based on default or previously stored drive history profiles associated with the current geographic location. If the vehicle has previously parked using the park assist system at a particular location, and once again parks using the park assist system at the same location, and no changes are made to the previously stored drive history profile, then no new drive history profiles are created during the subsequent parking event. However, if during the subsequent parking event, the driver modified the default drive history profile, or the retrieved previously stored drive history profile for a specified location, and optionally, driver, then the modified drive history profile will be stored in the registry database 108 a, 108 b. 
Another close prior art Bae (US20180099661A1) teaches a parking assistance apparatus can include a sensor for sensing environment information of a vehicle surrounding area, a display for displaying an image of the vehicle surrounding area; and a processor to determine a parking area within the vehicle surrounding area on which parking is allowable, generate virtual parking lines within the parking area, and control the display to display the virtual parking lines, receive an input selecting a 
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Elwart and Bae with the elements of applicant’s invention, as claimed. Independent claims 1, 8, 10, and 13 and its respective dependent claims are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi (US 20190096261 A1) teaches an image data acquisition unit acquires image data from a rear camera. A display image generation unit generates display image data obtained by superimposing a pair of predicted course lines and a plurality of assisting lines on the acquired image data. An extraction unit extracts a marked-off space boundary in a width direction of a marked-off parking space from the image data. A positional relation determination unit determines a positional relation between the extracted marked-off space boundary and the assisting line on the display image data. The display image generation unit changes a displaying format of an assisting line located on an outer side of the marked-off space boundary extracted by the extraction unit from a displaying format of an assisting line located on an inner side of the marked-off space boundary. A display control unit displays an image based on the display image data on a display unit.
Bonnet (US 20150088360 A1) teaches an autonomous parking procedure of a motor vehicle involves transferring a command to activate the autonomous parking procedure using a communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665